The plaintiff in error, hereinafter referred to as the defendant, was convicted of the offense of obtaining money under false pretense, and his punishment fixed at confinement in the state penitentiary for a period of one year, and appeals.
The record in this case was filed in this court on the 7th day of May, 1931; no brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.